  Case 3:19-cv-01806-X Document 47 Filed 01/15/21                  Page 1 of 10 PageID 414



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

  MARQUIS HAWKINS,                                    §
                                                      §
            Plaintiff,                                §
                                                      §
  v.                                                  §
                                                      § Civil Action No. 3:19-CV-01806-X
  TRT HOLDINGS, INC. and OMNI                         §
  HOTELS MANAGEMENT                                   §
  CORPORATION                                         §
                                                      §
            Defendants.                               §



                         MEMORANDUM OPINION AND ORDER

       Marquis Hawkins sued TRT Holdings, Inc. and Omni Hotels Management

Corporation alleging that the defendants fired him for identifying statistical evidence

of gender and race-based employment discrimination within Omni. TRT filed a

Motion to Dismiss for Failure to State a Claim [Doc. No. 36]. For the reasons below,

the Court GRANTS the motion to dismiss.

                                    I. Factual Background

       Omni is a North American hotel chain that is wholly owned by TRT, a privately

held holding company. TRT and Omni share a corporate office, Chief Officer of

Human Resources, and several executive-level employees.

       Hawkins was hired to work in the corporate Human Resources department as

a Compensation Analyst. 1 Hawkins’s job duties required him to produce analytics on


       1   The parties dispute exactly who hired Hawkins and which entity he worked for.

                                                  1
  Case 3:19-cv-01806-X Document 47 Filed 01/15/21                 Page 2 of 10 PageID 415



Omni’s employment and compensation practices for use in compliance reviews,

regulatory reports, and potential audits.               In reviewing the employment data,

Hawkins found what he believed to be systemic issues in hiring, pay, and promotion

structures within Omni. These issues included: “a significant discrepancy in the

amount of men being interviewed and selected for certain positions over women

across several properties,” “barriers that prevented women from advancing within

the organization after they were hired,” “various gender disparities in wages, and

that a “majority of the management at [Omni] was comprised of White males.”

      Hawkins reported these findings to the Vice President of Human Resources. A

month later, Hawkins was fired and offered a severance package contingent on

signing a confidentiality agreement relating to his employment and findings.

Hawkins filed a Charge of Discrimination with the Equal Employment Opportunity

Commission, received a Right to Sue Letter, and filed this lawsuit for retaliation.

                                      II. Legal Standards

      Under Federal Rule of Civil Procedure 12(b)(6), the Court evaluates the

pleadings by “accepting all well-pleaded facts as true and viewing those facts in the

light most favorable to the plaintiff.” 2 To survive a motion to dismiss, the claimant

must allege enough facts “to state a claim to relief that is plausible on its face.” 3 “A

claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct



      2   Stokes v. Gann, 498 F.3d 483, 484 (5th Cir. 2020).
      3   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                   2
  Case 3:19-cv-01806-X Document 47 Filed 01/15/21                      Page 3 of 10 PageID 416



alleged.” 4 “The plausibility standard is not akin to a ‘probability requirement,’ but it

asks for more than a sheer possibility that a defendant has acted unlawfully.” 5

“[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that

the pleader is entitled to relief.’” 6

                                              III. Analysis

                              A. Title VII and the Texas Labor Code

       Title VII and the Texas Labor Code prohibit certain unlawful employment

practices by “employers.” 7 TRT argues that Hawkins failed to sufficiently plead that

(1) TRT employed Hawkins and (2) that TRT is an “employer” as defined in both

statutes. The Court will evaluate these arguments in turn.

1. Employment Relationship

       The Fifth Circuit applies two tests to determine whether an employment

relationship exists: (1) the “single employer/integrated enterprise test” 8 and (2) the

“hybrid economic realities/common law test.” 9 Courts apply both tests in Title VII

and the Texas Labor Code cases—first the hybrid test to determine whether any

defendant employs the plaintiff and then the integrated enterprise test to determine




       4   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
         5 Id.; see also Twombly, 550 U.S. at 545 (“Factual allegations must be enough to raise a right

to relief above the speculative level[.]”).
       6   Iqbal, 556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).
       7   42 U.S.C. § 2000e-2(a); TEX. LAB. CODE ANN. § 21.051.
       8   See Trevino v. Celanese Corp., 701 F.2d 397, 404 (5th Cir. 1983).
       9   See Schweitzer v. Advanced Telemarketing Corp., 104 F.3d 761, 763–64 (5th Cir. 1997).

                                                     3
  Case 3:19-cv-01806-X Document 47 Filed 01/15/21                    Page 4 of 10 PageID 417



if other defendants also employ him. 10               Because there is no dispute that Omni

employed Hawkins, only the integrated enterprise test applies to whether TRT also

employed Hawkins for the purposes of Title VII and the Texas Labor Code.

       Under the integrated-enterprise test, courts seek to determine whether two

entities are effectively a single employer. 11           To determine whether to treat two

entities as a single employer, courts apply the four Trevino factors: (1) the

interrelation of operations; (2) centralized control of labor relations; (3) common

management; and (4) common ownership or financial control. 12 The second factor is

the most important. 13

       Hawkins alleged the following facts to show that Omni and TRT are the same

employer. As to centralized control of labor relations, Hawkins pled that (1) TRT

terminated many of Omni’s employees upon acquiring Omni; (2) TRT hired the same

Chief Human Resources Officer, Joy Rothschild, to oversee the Human Resources

departments of both companies; and (3) all promotions, pay raises, and director or

executive hires at Omni and TRT required Rothschild’s approval. 14

       Hawkins’s allegations also suggest common management. TRT and Omni are

headquartered at the same address and share executive-level employees, such as


        10 Lindsley v. TRT Holdings, Inc., No. 3:17-CV-2942-B, 2018 WL 3368930, at *2 (N.D. Tex.

July, 10, 2018). The Texas Labor Code is the “State of Texas equivalent” to Title VII. Dimitric v. Tex.
Workforce Comm’n, No. CV G-07-247, 2009 WL 674391, at *1 (S.D. Tex. Mar. 13, 2009). So, the Title
VII analysis of “employer” applies to the Texas Labor Code as well. Cornish v. Texas Dep’t of Criminal
Justice, No. 3:04-CV-0579R, 2006 WL 509416, at *6 (N.D. Tex. Mar. 2, 2006) (Buchmeyer, J.).
       11   Trevino, 701 F.2d at 404.
       12   Id.
       13   Id.
       14   Doc. No. 33 at 4.

                                                  4
  Case 3:19-cv-01806-X Document 47 Filed 01/15/21       Page 5 of 10 PageID 418



James Caldwell, who was the President and Chief Executive Officer of Omni while

simultaneously being President of TRT. 15 And Hawkins pled facts indicating that

TRT controls Omni’s finances by setting Omni’s budget, collecting all of Omni’s

earnings, and distributing part of those earnings back to Omni. 16 Overall, Hawkins’s

allegations plausibly state that TRT and Omni are a single employer. Thus, Hawkins

adequately pled that he had an employment relationship with TRT for the purposes

of Title VII and the Texas Labor Code.

2. Statutory Definition of “Employer”

      Title VII defines an “employer” as “a person engaged in an industry affecting

commerce who has fifteen or more employees for each working day in each of twenty

or more calendar weeks in the current or preceding calendar year.” 17 Title II of the

Texas Labor Code relies on this same definition of “employer.” 18 As TRT points out,

Hawkins’s complaint failed to plead how many employees TRT and Omni Hotels

employs.       Therefore, the complaint fails to adequately plead that TRT is an

“employer” under Title VII or the Texas Labor Code and consequently fails to state a

claim against TRT under either statute. Accordingly, the Court GRANTS the motion

to dismiss Hawkins’s Title VII and Texas Labor Code claims and dismisses the claims

without prejudice. The Court will give Hawkins 28 days to refile his complaint and

properly plead the employer requirement.



      15   Id. at 3.
      16   Id. at 4.
      17   42 U.S.C. § 2000e(b).
      18   TEX. LAB. CODE ANN. § 21.002(8)(A).

                                                 5
  Case 3:19-cv-01806-X Document 47 Filed 01/15/21                     Page 6 of 10 PageID 419



                                           B. Section 1981

1. Employment Relationship

       TRT argues that Hawkins failed to adequately allege an employment

relationship for the purpose of section 1981. Courts use the economic-realities test to

determine whether a plaintiff is employed by more than one employer in section 1981

claims. 19     Under the economic-realities test, courts consider whether an alleged

employer: “(1) possessed the power to hire and fire employees, (2) supervised and

controlled employee work schedules or conditions of employment, (3) determined the

rate and method of payment, and (4) maintained employment records.” 20 When there

may be more than one employer, courts “must apply the economic realities test to

each individual or entity alleged to be an employer and each must satisfy the four

part test.” 21 But “each element need not be present in every case.” 22 Because no one

disputes that Omni employed Hawkins, the Court need only apply the economic-

realities test to TRT.

       Hawkins’s pleadings plausibly state that TRT was his employer. Hawkins’s

factual allegations that TRT fired Omni employees upon acquiring Omni and that

TRT hired Ms. Rothschild as Chief Human Resources Officer over both companies

illustrate TRT’s power to hire and fire Omni employees, including Hawkins himself. 23




       19   Watson v. Graves, 909 F.2d 1549, 1556 (5th Cir. 1990).
       20   Williams v. Henagan, 595 F.3d 610, 620 (5th Cir. 2010).
       21   Watson, 909 F.2d at 1556.
       22   Gray v. Powers, 673 F.3d 352, 357 (5th Cir. 2012).
       23   See Doc. No. 33 at 4.

                                                    6
  Case 3:19-cv-01806-X Document 47 Filed 01/15/21                 Page 7 of 10 PageID 420



And the allegations that Omni and TRT’s joint Chief Human Resources Officer’s

approval is required for all employer–employee related matters, promotions, raises,

and director or executive hiring indicate that TRT supervised Hawkins, controlled

his conditions of employment, and determined his rate and method of payment. 24

Although Hawkins does not allege that TRT maintained his employment records, not

all elements of the economic-realities test must be satisfied to establish an

employment relationship. 25 Overall, Hawkins’s pleadings plausibly state that TRT

was his employer under the economic-realities test. Thus, the Court declines to

dismiss the section 1981 claim on the grounds that Hawkins inadequately pled an

employment relationship with TRT.

2. Retaliation

      TRT also attacks the adequacy of pleadings supporting the section 1981

retaliation claim itself. Congress enacted 42 U.S.C. § 1981 to prohibit race-based

discrimination in, among other things, the making and enforcement of contracts. 26

The statute also “encompasses a complaint of retaliation against a person who has

complained about a violation of another person’s contract-related ‘right.’” 27 The

elements of a section 1981 retaliation claims are identical to retaliation under Title

VII: (1) the plaintiff engaged in an activity protected by section 1981; (2) was




      24   See id.
      25   Gray, 673 F.3d at 357.
      26   42 U.S.C § 1981(a).
      27   CBOCS West, Inc. v. Humphries, 553 U.S. 442, 445 (2008).

                                                 7
  Case 3:19-cv-01806-X Document 47 Filed 01/15/21                   Page 8 of 10 PageID 421



subjected to an adverse employment action; and (3) a causal link exists between the

protected activity and the adverse employment action. 28

      TRT first argues that Hawkins failed to state a claim under section 1981

because he failed to allege facts that TRT impaired a specific contractual right

belonging to Hawkins or that it harbored discriminatory animus against him. But

these allegations are irrelevant under these circumstances because Hawkins did not

allege direct racial discrimination but rather retaliation for complaining of racial

discrimination that violated section 1981.

      TRT also argues that Hawkins failed to properly allege the causal link between

the protected activity and his termination. Hawkins alleged that he reported race-

based discrimination and then was fired a month later without explanation. 29

Hawkins also alleged that his severance package was contingent on signing a

confidentiality agreement related to his employment and findings. 30 At this stage of

the litigation, these factual allegations are sufficient to plausibly demonstrate a

causal link between the reporting and termination.

      Finally, TRT argues that Hawkins did not allege sufficient facts that he

engaged in a protected activity under section 1981. Section 1981’s prohibition of

racial discrimination in making and enforcing contracts includes contracts in an

employment context and might include “claims of harassment, discharge, demotion,




      28   Davis v. Dallas Area Rapid Transit, 383 F.3d 309, 319 (5th Cir. 2004).
      29   Doc. No. 33 at 7.
      30   Id. at 8.

                                                  8
  Case 3:19-cv-01806-X Document 47 Filed 01/15/21                    Page 9 of 10 PageID 422



promotion, transfer, retaliation, and hiring.” 31 So the protected activity Hawkins

alleges he engaged in—reporting a violation of section 1981—would have to include

reporting or complaining of some conduct that amounted to race discrimination under

the statute. In his complaint, Hawkins alleged that he “reported the observations

from his audits.” 32 And the only “observation” Hawkins identifies that relates to race

was that “a majority of management at the Company was comprised of White

males.” 33 Although this might reflect general race discrimination, Hawkins does not

explain how that observation reflects or relates to the race discrimination in the

making and enforcement of contract rights that section 1981 encompasses. Without

more facts establishing that Hawkins engaged in a protected activity specifically

under section 1981, the complaint fails to allege facts that state a plausible claim for

section 1981 retaliation. Accordingly, the Court GRANTS the motion to dismiss the

section 1981 claim and dismisses the claim without prejudice. The Court will allow

Hawkins 28 days to replead this claim.




      31   CBOCS West, Inc., 553 U.S. at 450 (quoting H.R. Rep. No. 102-40, pt. 2, pp. 92).
      32   Doc. No. 33 at 7.
      33   Id.

                                                   9
 Case 3:19-cv-01806-X Document 47 Filed 01/15/21       Page 10 of 10 PageID 423



                                 IV. Conclusion

      For the foregoing reasons, the Court GRANTS the motions to dismiss.

Hawkins’s claims are DISMISSED WITHOUT PREJUDICE. The Court will allow

Hawkins 28 days to refile his complaint in accordance with this order.

      IT IS SO ORDERED this 15th day of January, 2021.




                                      BRANTLEY STARR
                                      UNITED STATES DISTRICT JUDGE




                                         10
